33 So.3d 890 (2010)
In re Kevin Patrick MONAHAN.
No. 2010-OB-0725.
Supreme Court of Louisiana.
April 27, 2010.

ORDER
The Office of Disciplinary Counsel ("ODC") has filed two sets of formal charges against respondent and is conducting an investigation into four new complaints lodged against him. In addition, the ODC has received information indicating that respondent was charged by federal prosecutors with illegal possession of marijuana and Oxycodone. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Kevin Patrick Monahan, Louisiana Bar Roll number 1978, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Kevin Patrick Monahan for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme *891 Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Kevin Patrick Monahan shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Marcus R. Clark
Justice, Supreme Court of Louisiana